                            ATTACHMENT A: INFORMATION

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA

                              Plaintiff,

                 V.                                 Case No.
                                                    [Title 18 U.S.C. §§ 2 and 1343 and
                                                    Title 26 U.S.C. § 7206(1).]

LISA A. RADTKE,                                     Green Bay Division

                              Defendant.


                                     INFORMATION


                                         COUNT ONE
                                 (Wire fraud: 18 U.S.C. § 1343)

       THE UNITED STATES ATTORNEY CHARGES:

       1.     Beginning by at least 2014 and continuing thereafter until approximately October

2018, in the State and Eastern District of Wisconsin, and elsewhere,

                                       LISA A. RADTKE,

having devised a scheme to defraud and to obtain money by means of material false and fraudulent

pretenses and representations (the "scheme"), which scheme is more fully described below, did

knowingly cause wire communications to be transmitted in interstate commerce for the purpose of

executing her scheme.




        Case 1:19-cr-00174-WCG Filed 10/07/19 Page 1 of 4 Document 2-1
                            ATTACHMENT A: INFORMATION



       2.      At all times material:

               a.     The defendant, Lisa A. Radtke ("Radtke"), resided in Appleton, Wisconsin

       and was employed as the controller of Company A, which had its principal place of

       business located in the Eastern District of Wisconsin.

               b.     In connection with her employment at Company A, Radtke was responsible

       for maintaining the internal books and records of the business and was authorized to issue

       payments from Company A's bank accounts, including issuing electronic payments to third

       parties, to pay legitimate expenses of the business.

                                          The Scheme

       3.      Radtke's scheme to defraud and to obtain money by means of material false and

fraudulent pretenses and representations was essentially as follows:

              a.      Radtke fraudulently used her position at Company A to issue checks and

       electronic payments from Company A's bank account to herself and to pay personal credit

       card accounts she maintained.

               b.     To conceal her fraud, Radtke made false entries in Company A's internal

       records to make it appear that the fraudulent payments she made to herself and for her

       personal benefit were made to vendors and other third parties that dealt with Company A.

               c.     Radtke used the funds she stole from Company A to pay for numerous

       luxury cruises and other personal trips.

       4.     As a result of her scheme, Radtke fraudulently obtained more than $1.3 million

from Company A.




                                                  2
        Case 1:19-cr-00174-WCG Filed 10/07/19 Page 2 of 4 Document 2-1
                            ATTACHMENT A: INFORMATION

       5.     On or about April 27, 2018, in the State and Eastern District of Wisconsin, and

elsewhere,

                                      LISA A. RADTKE,

for the purpose of carrying out her scheme and attempting to do so, caused to be transmitted in

interstate commerce a wire transfer of funds in the amount of $22,402.99 from Company A's bank

account in Denmark, Wisconsin to pay Radtke's personal credit card account at American Express

located outside the State of Wisconsin.

       All in violation of Title 18, United States Code, Sections 2 and1343.




                                               3
        Case 1:19-cr-00174-WCG Filed 10/07/19 Page 3 of 4 Document 2-1
                            ATTACHMENT A: INFORMATION

                                      COUNT TWO
                               (Tax Evasion: 26 U.S.C. § 7201)

        THE UNITED STATES ATTORNEY FURTHER CHARGES:

        6.    On or about April 15, 2018, in the State and Eastern District of Wisconsin,

                                     LISA A. RADTKE,

who during the calendar year 2017 was married and a resident of Appleton, Wisconsin, did

willfully and knowingly attempt to evade and defeat a large part of the income tax due and owing

by her to the United States of America for the calendar year 2017, by preparing a false and

fraudulent joint 2017 U.S. Individual Income Tax Return, Form 1040, which return Radtke filed

with the Internal Revenue Service, wherein it was stated that Radtke and her husband had taxable

income during 2017 of $76,851, and that the amount of tax due and owing thereon was $9,696;

whereas, as Radtke then and there well knew and believed, because Radtke had stolen more than

$330,000 from her employer during 2017, which she failed to report as income, she and her

husband had taxable income for 2017 of approximately $429,746 and that, as a result, the actual

amount of income tax, including self-employment taxes, due and owing to the United States of

America by Radtke and her husband for 2017 was approximately $117,294.

              All in violation of Title 26, United States Code, Section 7201.




 Date                                               MATTHEW D. KRUEGER
                                                    United States Attorney




                                               4

         Case 1:19-cr-00174-WCG Filed 10/07/19 Page 4 of 4 Document 2-1
